Appeal from an order of the Supreme Court (Egan, Jr., J.), entered August 16, 2007 in Albany County, which denied petitioner’s motion to vacate a prior judgment.
The facts underlying the instant appeal are fully set forth in our prior decision (304 AD2d 1001 [2003], affd 2 NY3d 748 [2004]). Currently, petitioner appeals from an order of the Supreme Court (Egan, Jr., J.) that denied his motion to vacate a judgment of said court (Kane, J.), entered April 16, 2002, which dismissed the proceeding pursuant to CPLR article 78 challenging, as is relevant here, respondent’s denial of his request for expungement of erroneous information from his parole files. However, the Attorney General has advised that, subsequent to the entry of the order at issue, the Division of Parole commenced a complete review of petitioner’s files for the purpose of correcting any erroneous information they may contain concerning his role in the May 25, 1982 burglary. Inasmuch as petitioner has received all the relief to which he is entitled, this appeal must be dismissed as moot (see Matter of Mathie v Selsky, 45 AD3d 1169, 1170 [2007]; Matter of Eves v New York State Div. of Parole, 39 AD3d 1002, 1003 [2007]).
Mercure, J.P, Carpinello, Rose, Malone Jr. and Kavanagh, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.